Peters, J. (dissenting).
Even accepting the majority’s determination that the applicable statute of limitations period for both the second and third causes of action is four months (see CPLR 7803 [3]), I would still find this action timely.
The decision of respondent Department of Environmental Conservation (hereinafter DEC) to delay its review of the 1992 renewal application of the Danskammer power plant was articulated in its letter, dated May 20, 1992, to Central Hudson Gas and Electric. It is beyond refute that petitioners were not intended recipients of that letter, that they did not otherwise receive that letter and that, even if they were entitled to the information contained therein, nothing could possibly have put them on notice that the “temporary extension” was going to last for this extended period. In fact, the only time that DEC actually made a “determination” that the extension for the Danskammer permit was going to span beyond the five-year term was in October 1, 2002 when respondent Commissioner of Environmental Conservation reviewed petitioners’ challenge to DEC’s determination that petitioners lacked standing to compel DEC to review the Danskammer permit and that the permit was properly extended pursuant to State Administrative Procedure Act § 401 (2); that determination became the subject of this proceeding.
For the purpose of a CPLR article 78 proceeding, an agency action will be deemed final and binding when a definitive position, inflicting a concrete injury, has occurred (see Matter of Best Payphones, Inc. v Department of Info. Tech. & Telecom. of City of N.Y., 5 NY3d 30, 34 [2005]). I conclude that since this proceeding was commenced on November 19, 2002, less than two months after the Commissioner’s determination, it was timely.. *963Ordered that the judgment is reversed, on the law, without costs, respondents’ motion granted and petition dismissed.